 

 

 

ALVAREZV sone RE BTA ORRIN Filed 04/03/20--Page ¢egiGa use onLy

C/O RUST CONSULTING INC - 6398
PO BOX 54
MINNEAPOLIS MN 55440-0054 | |

IMPORTANT LEGAL MATERIALS

 

 

 

ETT cou oe 25 eof

ALBERTO MARTINEZ

 

    

CLAIM FORM AND RELEASE INSTRUCTIONS

in order to receive any portion of the settlement funds described in the Notice of Proposed Settlement (“Notice”),
you must sign, date, and return this Claim Form and Release to the Settlement Claims Administrator by either Fax or
Postal Mail with postmark by March 16, 2020: |
Alvarez v Schnipper Restaurants Claims Administrator
c/o Rust Consulting, Inc. - 6398
P.O. Box 54
Minneapolis, MN 55440-0054
Telephone: (866) 880-0222
Fax: (800) 547-9360

|
ADDRESS AND CONTACT INFORMATION
| Name/Address Changes:

ALBERTO MARTINEZ

 

 

 

 

 

 

It is your responsibility to keep a current address on file with the Settlement Claims Administrator. Please make sure to notify
Class Counsel of any change of address. Additionally, it is your responsibility to keep a current phone number and email address
on file. Please insert such information below:

  

Phone number:
Social Security

Email address:

TARTU ERIN A TEC AT

 
 

 

i Ne NES Pens Feteseaze Page cers

CLAIM FORM AND RELEASE

THIS FORM MUST BE MAILED OR FAXED BY March 16, 2020

| affirm that | was employed by Schnippers as a delivery employee between faly 21 20, 2010 and | December 16, 2019, and hereby
wish to participate in the settlement. : .

| hereby designate the law firm of Lee Litigation Group, PLLC to seoreseni me ein this vhtion |

| want to participate in the settlement and become eligible for a payment. | further agree and acknowledge that, by completing
and submitting this form, | consent and agree to be bound by this settlement and by the orders of the Court regarding same.

{ understand that by participating in this Settlement and submitting a Claim Form, | consent to join the FLSA collective action
captioned, Alvarez v. Schnipper Restaurants LLC, and release Defendants from any kind of claim against arising out of my
employment with for unpaid wages, overtime, or any kind of claims that are related in any way to wages or overtime under the
Fair Labor Standards Act and all New York and local laws, including, but not limited to, the New York Labor Law. | understand that
the full list of rights | am giving up by participating in this Settlement is completely set out in Section 2.2(A) of the Settlement
Agreement.

    

| declare under penalty of perjury th e above information is correct and agree to its terms.

Date: O2 | Ig 0

 

Signature:

 
 

04/03/20 Page 3 of 3

VGUG

So 5 s
_BRbSS WW Sa os aan

bsoo - a S yon Od S&S
8b SI-INI Guip9sued 4sn4 9/7 D
FATSNWIPY Swi) JKAdA WIS A GOADA\Y

x Filed

   

1G We DSS Aad oF

W
ms
SB

 
